ORDER
This is an appeal from an order by the district judge under Fed.R.Crim.P. 36 correcting a clerical error in the judgment. The judge at the sentencing hearing sentenced the defendant to life in prison, but the written judgment, issued afterwards, mistakenly reported the sentence as 10 years. Everyone including the defendant assumed that the sentence was indeed life, and the judge’s Rule 36 order merely ratifies this assumption. The defendant’s argument that the judge changed his mind after the sentencing hearing and reduced the sentence is frivolous, as are the other arguments that he makes in his appeal briefs, such as that he is the victim of fraud by the prosecutor. The order correcting the judgment is
Affirmed.